Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2,3,4,5 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,2,3,4 of U.S. Patent No. 8,776,573 (SN 13/333,602). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2,3,4,5 of the application ‘621 are merely broader than corresponding claims 1,2,3,4 of the Patent ‘573.

Claims 2,6 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,2 of U.S. Patent No. 10,809,226. Although the claims at issue are not identical, they are not patentably distinct from each other because:
(1) Claim 1 ‘226 describes a system to determine “gain” (line 2 from last) (i.e. calibrate) of an array of sensors, the system sweeping a voltages of a reference electrode from a first to second voltages (lines 8-9) when a reference electrode communicates with the array (lines 4-5); monitoring output voltage or each of the sensors within the first and second voltages (lines 10-12), and determining an overall average gain of the sensors (last 2 lines).  Claim 1’s ‘226 “determining” is suggestive of claim 1’s ‘621 “calculating”.  Also, one of ordinary skill recognizes that a working system actually performs steps when operating.
(2) As to claim 2 ‘621, claim 2 ‘226 provides for the additional limitation listed in claim 2 ‘621.


Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claim 2 of U.S. Patent No. 9,927,393. Although the claims at issue are not identical, they are not patentably distinct from each other because:  Claim 2 ‘393 describes an apparatus to “calibrate” (line 1, claim 1 ‘393) of an array of sensors, the apparatus configured to sweeping a voltages of a reference electrode from a first to second voltages (lines 5-7, claim1 ‘393) wherein the reference electrode is in fluid communication with the sensor array (claim 2 ‘393); monitoring an output voltage of each of the sensors within the first and second voltages (lines 7-10, claim 1 ‘393); and calculating an overall average gain of the plurality of sensors at each of the one or more voltages (lines 9-10, claim 1 ‘393). Also, one of ordinary skill recognizes that a working apparatus as depicted in this paragraph will actually performs steps when operating.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sezan et al 5,084,911 teaches a method to “CALIBRATE SENSORS” (Figure 7a) by testing and flagging (“flagged”, line 16, col. 6) sensors 30 within a sensor array 18 (Figures 2,4,7a), the method including: providing a reference electrode (i.e. ground in Figure 4) in (fluid) communication with the sensor array 30; monitoring an output voltage of each of the plurality of sensors by sampling (“sampled’, line 5 of col. 6) at each multiplexing switch 60 (Figure 4); and determine (i.e. calculating) an overall average gain of the plurality of sensors (lines 12-13, col. 6).  However, Sezan’s method does not suggest “sweeping a voltage” (line 3, Applicant’s claim 2) of the reference electrode, does not have the reference electrode in “fluid” (line 3, Applicant’s claim 2) communication with the array, and does not monitor the output voltage of each of the sensors 30 within “first and second voltages” (line 5, Applicant’s claim 2) of a sweeping voltage.

Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861